DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).  See MPEP  2144.05. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-15, 18-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170297095 to Zalameda (“Zalameda”) in view of US 20100118912 to Lai (“Lai”).
Regarding Claim 1:  “An apparatus for inspecting a display panel for defects, the apparatus comprising:  (Note that a preferred non-limiting embodiment in the Specification is directed to a system for inspection of deposition manufacturing.  Specification, Paragraph 3.  Prior art operates in the same context, as cited below.)  
a table configured to support a [display] panel, (“The base may be mounted onto a translation table. The structure to be built (e.g., the part to be built) may be built layer by layer as the metal is deposited onto the moving base.”  Zalameda, Paragraph 28.  Note that the deposition material can also be plastic as explained in Zalamada, Paragraph 3, and that the part manufactured by such a process can be a part of a display panel below.)
a laser excitation unit configured to irradiate the non-display area with a point laser beam;  (“apply heat to the feedstock material are by laser,” 
a thermal wave detecting unit configured to measure a thermal wave generated from the non-display area and generate a plurality of thermal wave images of irradiated portions of the non-display area;  (“Thermal imaging is used to monitor the quality of the build”  Zalamada, Paragraph 4.)
a driving unit configured to modify a position of the table; and  (“The melted material is then applied, layer by layer, over a given area, for example by moving a translation table” Zalamada, Paragraph 4.)
a control unit configured to control an operation of each of the laser excitation unit, the thermal wave detecting unit, and the driving unit.”  (“Thermal imaging is used to monitor the quality of the build by measuring the temperature and using that to control the build settings” which affect the operation of the laser and the table motion.  See Zalamada, Paragraphs 3-4.)
Zalamada does not teach that the object of manufacture is a “[configured to support] a display panel, the display panel including a display area on which a pixel is disposed and a non-display area disposed adjacent to the display area.”  However, note that the claimed apparatus is not limited to including a display panel having a limited structure, but rather that it is configured to support one, and Zalamada system is generic to supporting manufactured parts in the same manner.  See Zalamada, Paragraphs 3-4.  
Cumulatively, Lai teaches the above claim application in the context of deposition manufacturing using a laser:  “The cover sheet is then positioned so that the frame lines are disposed around each OLEO display on the substrates.”   Lai, Paragraph 4 and application specific to a moving table in Paragraph 47.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Zalamada to support manufacture of components of “a display panel, the display panel including a display area on which a pixel is disposed and a non-display area disposed adjacent to the display area” as taught in Lai, in order to manufacture and inspect display panels.  See Lai, Paragraphs 2-4.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
Regarding Claim 2:  “The apparatus of claim 1, wherein the apparatus includes 
a groove corresponding to an edge of the display panel that is defined in a top surface of the table, (“Typically, frame lines [grooves] of a bead of sealing material for each OLED display are formed and pre-sintered onto a cover sheet. … the frame lines are disposed around each OLED display on the substrates” which is on a top surface of the table.  See Lai, Paragraph 4.)
the groove including at least one linear area having a length of about 5 cm to about 30 cm and a width of about 700 μm to about 1300 μm.”  (“The width of the bead of frit can be about 0.7 mm.”  Lai, Paragraph 42.  Lai does not specify or limit the length that can be produced.  However, note (1) that neither the Specification or the Prior Art indicate that a choice of these dimensions affects the claimed inspection methodology in unexpected ways, and (2) Lai is configured to apply substantively identical inspection process in a substantively similar manufacturing process of OELD of display panels with features having a width of about 700um. Therefore, the choice of the claimed dimensions is obvious in view of the prior art.)
Regarding Claim 3:  “The apparatus of claim 2, wherein the non-display area has a width of about 500 μm to about 1500 μm.”  (“The width of the bead of frit can be about 0.7 mm.”  Lai, Paragraph 42.)
 Regarding Claim 4:  “The apparatus of claim 1, wherein the groove has a closed-line shape in a plane view.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a “closed-line shape” can describe lines forming a frame.  Prior art teaches this embodiment:  “Typically, frame lines [closed-line grooves] of a bead of sealing material for each OLED display are formed and pre-sintered onto a cover sheet. … the frame lines are disposed around each OLED display on the substrates” which is on a top surface of the table.  See Lai, Paragraph 4.)
Regarding Claim 5:  “The apparatus of claim 1, wherein the laser excitation unit comprises a laser emitter configured to emit the point laser beam and a focus lens configured to control a focus of the point laser beam.”  (“laser is focused through a focusing lens.”  Lai, Paragraph 43.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The apparatus of claim 1, wherein an image of the point laser beam, which is formed on the display panel, has a diameter or a side having a length of about 150 μm to about 500 μm.”  (“The width of the bead of frit can be about 0.7 mm. The laser spot has a wider area (e.g., several hundred microns) than the width of the frit.”  Lai, Paragraph 42.  See statement of motivation and treatment of dimensions in Claim 2.)
Regarding Claim 8:  “The apparatus of claim 1, wherein the edge of the display panel comprises four areas, and the driving unit moves the table to irradiate the four areas of the edge with the point laser beam.”  (“The melted material is then applied, layer by layer, over a given area, for example by moving a translation table or moving a depositing printing head. Common methods to apply heat to the feedstock material are by laser,”  Zalameda, Paragraph 3.  See deposition manufacturing application to areas of a display panel in Claim 1.)
Regarding Claim 9:  “The apparatus of claim 1, wherein the control unit is configured to detect a defect comparing a match rate between at least one pre-registered first defect pattern and a second defect pattern acquired based on the plurality of thermal wave images, and when the match rate is equal to or greater than a predetermined reference value, the second defect pattern is determined as a crack of the display panel.”  (“The temperature profiles [patterns] may be compared to a reference "good" profile to detect metal deposit defects based on the differences between the built structure and the reference profile.”  Zalameda, Paragraph 27. Also note examples of defect patterns directed to size and shape in an inspection image in Paragraph 40.)
Regarding Claim 10:  “The apparatus of claim 9, wherein the control unit is configured to obtain the second detect pattern by: analyzing the plurality of thermal wave images and extracting thermal wave imaging data having thermal variation; generating an abnormal thermal wave image from the extracted thermal wave imaging data; and obtaining the second defect pattern from the abnormal thermal wave image.”  ( “the transient response of the line plot cool down curve may be averaged spatially over the transient cool down for each acquired image to form a final transient inspection image. … the defects A, B, and C are clearly detected and more representative of their size and shape as compared to the tail area inspection image 102 shown previously in FIG. 1C.” Zalameda, Paragraph 40.)
Regarding Claim 11:  “The apparatus of claim 9, wherein 
the control unit is configured to register the 10 second detect pattern as a new first defect pattern  (See a 10 second Defect A pattern in Zalameda, Figs. 7-8.)
if the match rate is equal to or greater than the reference value.”  (“If there is a defect such as a crack between layers then the conduction of heat will be restricted and therefore the layer thickness will be less thus providing and indication of a flaw. The rate of the transient cool down may be determined by the material thermal properties. … and this may be measured using a thermal model”  Zalameda, Paragraph 40.)
Regarding Claim 12:  “The apparatus of claim 1, further comprising a suction pump, wherein a suction hole extends from the top surface to a bottom surface or a side surface of the table, and the suction pump suctions air through the suction hole to fix the display panel to the table.”  (“frit contacts a reference plate supported on an xyz table (i.e., a table movable in any xyz direction). The cover sheet is held to the reference sheet by clamping or with suction.” Lai, Paragraph 47. See statement of motivation in Claim 1.)
Claim 14, “An apparatus for inspecting a display panel for defects,” is rejected for reasons stated for Claims 1 and 12.
Claim 15 is rejected for reasons stated for Claim 5 in view of the Claim 14 rejection.
Claim 17 is rejected for reasons stated for Claim 7 in view of the Claim 14 rejection.
Claim 18 is rejected for reasons stated for Claim 8 in view of the Claim 14 rejection.
Claim 19 is rejected for reasons stated for Claim 9 in view of the Claim 14 rejection.
Claim 20 is rejected for reasons stated for Claim 11 in view of the Claim 14 rejection.
Claim 22, “A method for inspecting a display panel,” is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 perform the method steps of Claim 22.
Claim 23 is rejected for reasons stated for Claim 9 in view of the Claim 22 rejection.

Claims 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda and Lai in view of US 20140210997 to Blanchard (“Blanchard”).
Regarding Claim 13:  “The apparatus of claim 11, wherein the suction hole is provided in plurality, and the plurality of suction holes are spaced a uniform distance from each other.”  Lai does not teach a plurality of suction holes.
Blanchard teaches the above claim feature in the context of optical inspection of manufactured surfaces:  “The stability mount 58 may, in some embodiments, include a suction device in the form of one or more suction cups to provide a vacuum assist for stabilizing and fixing the carriage 12 during an inspection or repair operation.” .   Blanchard, Paragraph 26 and Fig. 1.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Zalameda  and Lai to use a plurality of suction holes as taught in Blanchard, in order to “provide a vacuum assist for stabilizing and fixing the carriage 12 [inspected object] during an inspection.”  Blanchard, Paragraph 26.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda and Lai in view of US 5334844 to Pollard (“Pollard”).
Regarding Claim 6:  “The apparatus of claim 1, wherein 
the thermal wave detecting unit comprises a thermal imaging camera configured to measure the thermal wave and (“Thermal imaging is used to monitor the quality of the build”  Zalamada, Paragraph 4 and Lai, Paragraph 41.)
Zalamada and Lai do not teach “a macro lens configured to control a photographing distance of the thermal imaging camera.”  
Pollard teaches the above claim feature in the context of optical inspection of manufacturing defects:  “A video camera 12 is disposed colinear with laser 10 and includes a macro-zoom lens 14. … Camera 12 is sensitive to near infrared”   Pollard, Column 2, lines 22-23. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Zalamada and Lai to use “a macro lens configured to control a photographing distance of the thermal imaging camera” as taught in Pollard, in order to capture small features close to the camera and to control the zoom of the imaging camera.  Pollard, Column 2, lines 22-23.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483